MORRISON, Presiding Judge.
Relator, an inmate of the Texas Prison System, seeks his release by writ of habeas corpus alleging that the sentence by virtue of which he is confined is void because he *950waived a jury and entered his plea of guilty to the capital offense of robbery with firearms. He supports his application with certified copy of the judgment which supports his contention.
Since the filing of this application, the trial court has been given an opportunity to correct any clerical error in the entry of the judgment, and, in the absence of a showing to the contrary, we must assume that the judgment before us speaks the truth. Ex parte Frazier, Tex.Cr.App., 301 S.W.2d 655.
It is ordered that relator be relieved from further confinement in the penitentiary and that he be delivered by the penitentiary authorities to the sheriff of Harrison County to answer in the 71st District Court of such county to the indictment in said cause under which his conviction was had.
It is so ordered.